UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
TRUSTEES OF THE NEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS
PENSION FUND, WELFARE FUND, ANNUITY
FUND, and APPRENTICESHIP, JOURNEYMAN
RETRAINING, EDUCATIONAL AND
INDUSTRY FUND, TRUSTEES OF THE NEW
YORK CITY CARPENTERS RELIEF AND
CHARITY FUND, and THE CARPENTER
CONTRACTOR ALLIANCE OF
METROPOLITAN NEW YORK,

                                 Plaintiffs,                             20-cv-2559 (PKC)

                -against-
                                                                              ORDER


ABALENE DECORATING INC., and CITY VIEW
BLINDS OF N.Y., INC.,

                                 Defendants.
-----------------------------------------------------------x
CASTEL, U.S.D.J.
                 The Court has reviewed the letters of City View dated June 22, 2021 and June 23,

2021 and plaintiffs’ letter of June 23, 2021. The June 8 and 9 Orders of this Court remains as

written.

                 The June 8 Order stayed enforcement of the judgment as of the time of entry of

that Order which is when the parties received notice of that Order. The June 8 Order maintains

the status quo. A restraining notice was indisputably served prior to the stay and plaintiffs may

take no further steps to reduce to possession the restrained funds of City View in the hands of the

third party. Similarly, the stay, as written, has no retroactive application requiring the vacatur of

the restraining notice and, in the exercise of discretion, the Court will not modify the stay to

grant retroactive application or require vacatur of the restraining notice. The circumstance is not
materially different than the result that would ensue if the bankruptcy code’s section 362

automatic stay was triggered by a filing at a point in time with an outstanding creditor’s

restraining notice restraining debtor’s funds still in the hands of a third-party. The restraining

notice would remain in place but no further efforts at collection could be made.

               City View’s application (Doc 75) is DENIED.

               SO ORDERED.




Dated: New York, New York
       June 24, 2021




                                                -2-
